UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22135 Academy Funds Trust (Exact name of registrant as specified in charter) 123 South Broad Street Philadelphia, PA 19109 (Address of principal executive offices) (Zip code) Jonathan Kopcsik Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (Name and address of agent for service) 215-979-3754 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2014 Date of reporting period:May 31, 2014 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT INNOVATOR MATRIX INCOME® FUND Class A (IMIFX) Class I (IMIIX) May 31, 2014 ACADEMY FUNDS TRUST ACADEMY FUNDS TRUST Dear shareholders, We are very pleased with how the Fund has navigated the beginning of 2014. During the reporting period, most classes of equity-oriented securities continued their positive trend from the mid-2013 correction which was associated with last year’s bond market selloff.Paradoxically, although beneficiaries of economic growth continued to move upward, defensive-types of securities related to bond markets also did well.This was apparently driven by an oversold bond market at year’s end and a very cold winter, which slowed economic growth to negative levels.Thus, a fundamental backdrop was created for the partial recovery of bond losses from the prior year.The overall environment during the period proved to be a very positive one for the Fund, with enough economic growth to support the distributions of economically sensitive holdings, combined with a benign bond environment which made the portfolio’s high yields very attractive. Portfolio construction continued the same basic themes which we reported at the end of last year, particularly the emphasis on pass-through securities which have the potential to benefit from greater economic growth.Major concentrations within this strategy included equity Real Estate Investment Trusts (REITs) which own commercial properties in the retail, hospitality, and entertainment industries; shipping Master Limited Partnerships (MLPs); downstream energy processing MLPs including refiners, fertilizer, and plastics manufacturers; and a rural wireline carrier.We continued to hold economically sensitive high-yielding securities in areas such as emerging market debt closed-end funds; U.S. high-yield and preferred closed-end funds; Business Development Companies (BDCs); and private equity management MLPs.Over this period, the strongest performance was experienced by our downstream energy processing MLPs, which benefited from the relatively low price of U.S. oil and gas relative to higher world product prices; various mortgage REITs which benefited from the recovery in bond markets; and a rural wireline carrier.In the overall strong market environment there were few losses, but the relative laggards included our private equity management MLPs and some of the energy midstream holdings. At the end of the semiannual reporting period, the greatest sectoral concentration in the Fund was in high-yielding security types which in our judgment would have the potential to benefit from moderate growth in the U.S. economy, accompanied by modest inflation.These securities included closed-end high-yield corporate bond funds; closed-end funds focused on preferred securities; MLPs operating energy pipelines, refineries, and plastics manufacturers; private equity management MLPs; and a few very high-yielding common stocks in industries such as telecommunications, transportation, banking and shipping.A mortgage REIT holding lower rated debt rounded out this sector. The second major concentration in the Fund was in securities which we anticipate would have the potential to benefit from growth in the economy accompanied by higher commodity and asset prices.We believe that while inflation measured by the Consumer Price Index is likely to be well contained, we may witness higher prices for some basic commodities due to growth in emerging economies; increased values in a number of areas of the U.S. real estate market; and possible higher oil prices associated with 3 ACADEMY FUNDS TRUST conflicts in the Middle East.Accordingly, the portfolio holds significant positions in securities which have traditionally benefitted from these trends, such as royalty trusts and MLPs producing oil, gas, and fertilizer; equity REITs serving health care, retail, entertainment, and hospitality industries; and closed-end funds which own the debt of emerging market governments and companies. The third largest portion of the portfolio consists of securities which may benefit from higher short-term interest rates (while taking some credit risk).Holdings in this sector include a closed-end fund holding bank loans; a mortgage REIT focused on resettable rate mortgages; and Business Development Companies whose loan books are concentrated in loans to middle market companies whose rates reset based on short-term benchmarks.Although we have no expectation that the Federal Reserve will raise short-term interest rates any time soon, we do believe based on recent statements by our central bank that we will see greater opportunities and representation in this sector as we move forward. The smallest component of the portfolio consists of holdings of securities which have high yields and which are sustainable in our estimation even if the U.S. economy slows.This portion of the portfolio consists of mortgage based REITs holding residential and commercial mortgages.For the foreseeable future, we expect to maintain a very low allocation to this quadrant, focusing only on opportunistic or special situations. Long-term shareholders will remember, however, that we continuously emphasize that the overall balance of the Fund is more important than our shorter-term emphasis on any particular sector.This broad exposure across high-income exchange-traded securities is intended to provide consistent income at the portfolio level which can be maintained within the broadest possible range of economic scenarios. We see no apparent reason to dispute the consensus outlook for moderate and sustained growth with low inflation.This may be an ideal environment for securities which have the potential ability to benefit from a better economy, much like the bulk of the securities in our current portfolio.The accommodative monetary policy of the U.S. Federal Reserve will not last forever and we are cognizant of its importance.However, we believe that tightening, when it comes, will be gradual and can be handled by portfolio adaptations.The growth outlook outside the U.S., while modest, appears to have moved past the threat of financial collapse and is providing occasional opportunities for diversification. There has been little turnover in the portfolio during the semiannual reporting period.Most transactions were related to individual issues, resulting in reduction of midstream energy and foreign currency related holdings.We added to the downstream energy area with plastics and fertilizer manufacturing; as well as special situations in the commercial REIT and student transportation industries.We anticipate that for the immediate future any portfolio transactions will be in response to changes in valuation or fundamentals in an individual holding, and/or the emergence of a compelling new individual opportunity. Should macroeconomic conditions materially change, we will adjust the portfolio to target a continuation of high levels of income while endeavoring to minimize any significant long-term risk to principal.In addition to monitoring economic conditions 4 ACADEMY FUNDS TRUST and the sectoral concentrations in the Fund, our research program is constantly reviewing individual holdings and possible alternatives. While no guarantees are ever possible in any investment management endeavor, be assured that the main objective of our portfolio discipline is to target current income and, as a secondary objective, long-term capital appreciation – regardless of the economic scenario. Thank you for your interest in the Innovator Matrix Income® Fund. Sincerely, Steven Carhart Portfolio Manager Any tax or legal advice provided is not an exhaustive interpretation of some of the current income tax regulations. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the fund nor any of its representatives may give legal or tax advice. Past performance does not guarantee future results. Mutual Fund investing involves risk.Principal loss is possible.While the Innovator Matrix Income® Fund is classified as diversified, diversification does not ensure a profit, nor does it protect against a loss in a declining market.Additionally, it may invest in securities that have additional risks.Foreign companies can be more volatile, less liquid, and subject to the risk of currency fluctuations.Small and mid-cap companies can have limited liquidity and greater volatility than large-cap companies.Debt securities will typically decrease in value when interest rates rise.This risk is usually greater for longer term debt securities.Lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Closed-end funds and Business Development Companies (BDCs) are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of their shares may trade at a discount to their net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange on which they trade, which may impact their ability to sell shares.Additionally, they may employ leverage which can increase volatility.BDCs may invest in smaller companies and may therefore carry risks similar to those of private equity or venture capital funds.Closed-end funds, BDCs, and exchange-traded funds may experience many of the same risks associated with individual securities.Holders of the units of master limited partnerships have more limited control and limited rights to vote on matters affecting the partnership.There are also certain tax risks associated with an investment in units of master limited partnerships.The Fund may not receive the same tax treatment as a direct investment in a master limited partnership.The Fund may have concentrations in REITs and real estate securities with additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments.Royalty trusts are subject to additional risks such as: cash-flow fluctuations and revenue decreases due to a sustained decline in demand for crude oil, natural gas and refined petroleum products, risks related to economic conditions, higher taxes or other regulatory actions that increase costs for royalty trusts.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Opinions expressed are those of the Advisor.The above discussion is not intended to be a forecast of future events, a guarantee of future results and should not be considered a recommendation to buy or sell any security. The Consumer Price Index (CPI) is a measure that examines the weighted average of prices of a basket of consumer goods and services.Changes in the CPI are used to assess price changes associated with the cost of living. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Must be preceded or accompanied by a prospectus. Academy Funds are distributed by Quasar Distributors, LLC. 5 ACADEMY FUNDS TRUST Index Comparison The following chart compares the value of a hypothetical $10,000 investment in the Innovator Matrix Income® Fund – Class A from its inception (January 31, 2012) to May 31, 2014 as compared with the S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index. Innovator Matrix Income® Fund – Class A Growth of a Hypothetical $10,000 Investment at May 31, 2014 vs. S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index Total Returns For the periods ended May 31, 2014 Since Three Six Twelve Inception Month Month Month (Annualized)(1) Innovator Matrix Income® Fund Class A: Without sales load 5.18% 7.77% 11.11% 8.21% Class A: With sales load -0.85% 1.59% 4.74% 5.50% Class I 5.26% 7.93% 11.42% 8.35% S&P 500® Total Return Index 3.97% 7.62% 20.45% 20.44%(2) Barclays U.S. Aggregate Bond Index 1.82% 3.28% 2.71% 2.17%(2) Inception date is January 31, 2012 for Class A shares and April 2, 2013 for Class I shares. The since inception returns shown are from the inception date of the Class A shares.The annualized returns for the S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index since the inception date of the Class I shares are 21.63% and 1.59%, respectively. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-386-3890. 6 ACADEMY FUNDS TRUST Index Comparison (Continued) The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of Fund shares. Total return calculations reflect the effect of the Advisor’s expense limitation agreement for the Fund. Returns shown for the Fund and the S&P 500® Total Return Index include the reinvestment of all dividends, if any. The Barclays U.S. Aggregate Bond Index is a total return index which reflects the price changes and interest of each fixed income security in the index. The S&P 500® Total Return Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Barclays Aggregate Bond Index is an unmanaged, capitalization-weighted index generally representative of the market for investment grade U.S. government and U.S. corporate debt securities. The Fund’s portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, the performance of an unmanaged index does not reflect deductions for transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 7 (This Page Intentionally Left Blank.) 8 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Investments by Security Type as of May 31, 2014 (as a Percentage of Total Investments) 9 ACADEMY FUNDS TRUST Expense Example For the Period Ended May 31, 2014 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) ongoing costs, including management fees, distribution and shareholder servicing (12b-1) fees, and other Fund expenses; and (2) transaction costs, including sales charges (loads) on purchase payments. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from December 1, 2013 to May 31, 2014. Actual Expenses The table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 equals 8.6), then multiply the result by the number in the applicable line under the heading titled “Expenses paid during the period ended” to estimate the expenses you paid on your account during the period. Expenses paid Beginning Ending during the account value account value period ended* Innovator Matrix Income® Fund Class A Class I * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the six month period). 10 ACADEMY FUNDS TRUST Expense Example For the Period Ended May 31, 2014 (Unaudited) (Continued) Hypothetical Example for Comparison Purposes The table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads).Therefore, the table below is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs could have been higher. Expenses paid Beginning Ending during the account value account value period ended* Innovator Matrix Income® Fund Class A Class I * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the six month period). 11 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – May 31, 2014 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS – 25.02% Diversified – 5.15% EPR Properties $ Whitestone REIT Health Care – 2.15% Senior Housing Properties Trust Hotels – 3.88% Hospitality Properties Trust Mortgage – 9.89% American Capital Mortgage Investment Corp. Apollo Commercial Real Estate Finance, Inc. Capstead Mortgage Corp. Invesco Mortgage Capital, Inc. Office Property – 3.95% American Realty Capital Properties, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $30,192,711) $ COMMON STOCKS – 15.75% Deep Sea, Coastal, and Great Lakes Water Transportation – 2.10% Ship Finance International Ltd. $ Depository Credit Intermediation – 2.21% Banco Santander SA – ADR General Freight Trucking – 1.00% Student Transportation, Inc. Petroleum and Coal Products Manufacturing – 2.09% HollyFrontier Corp. Support Activities for Mining – 3.44% Seadrill Ltd. The accompanying notes are an integral part of these financial statements. 12 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – May 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Wired Telecommunications Carriers – 4.91% Frontier Communications Corp. $ TOTAL COMMON STOCKS (Cost $16,470,800) $ MASTER LIMITED PARTNERSHIPS – 30.55% Death Care Services – 2.01% StoneMor Partners L.P. $ Deep Sea, Coastal, and Great Lakes Water Transportation – 2.97% Navios Maritime Partners L.P. Oil and Gas Extraction – 8.62% Petrologistics L.P. Regency Energy Partners L.P. Vanguard Natural Resources, LLC Other Financial Investment Activities – 6.49% KKR & Co. L.P. Och Ziff Capital Management Group Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing – 4.02% CVR Partners L.P. Terra Nitrogen Co., L.P. Petroleum and Coal Products Manufacturing – 4.42% CVR Refining L.P. Northern Tier Energy L.P. The accompanying notes are an integral part of these financial statements. 13 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – May 31, 2014 (Unaudited) (Continued) Shares Value MASTER LIMITED PARTNERSHIPS (Continued) Pipeline Transportation of Natural Gas – 2.02% Niska Gas Storage Partners, LLC $ TOTAL MASTER LIMITED PARTNERSHIPS (Cost $31,122,970) $ ROYALTY TRUSTS – 4.00% Petroleum and Coal Products Manufacturing – 4.00% BP Prudhoe Bay Royalty Trust $ TOTAL ROYALTY TRUSTS (Cost $4,363,633) $ BUSINESS DEVELOPMENT COMPANIES – 8.54% Closed-end Funds – 8.54% Ares Capital Corp. $ Fifth Street Finance Corp. Prospect Capital Corp. TOTAL BUSINESS DEVELOPMENT COMPANIES (Cost $10,594,294) $ INVESTMENT COMPANIES – 14.21% Closed-end Funds – 14.21% Avenue Income Credit Strategies Fund $ Blackrock Corporate High Yield Fund V Morgan Stanley Emerging Markets Domestic Debt Nuveen Preferred Income Opportunities Fund Stone Harbor Emerging Markets Income Fund Western Asset Emerging Markets Income Fund Western Asset Global High Income Fund TOTAL INVESTMENT COMPANIES (Cost $16,506,696) $ The accompanying notes are an integral part of these financial statements. 14 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – May 31, 2014 (Unaudited) (Continued) Shares Value SHORT TERM INVESTMENTS – 2.46% Money Market Funds – 2.46% Fidelity Government Portfolio, 0.01% $ TOTAL SHORT TERM INVESTMENTS (Cost $2,895,463) $ Total Investments (Cost $112,146,567) – 100.53% Liabilities in Excess of Other Assets – (0.53)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt The accompanying notes are an integral part of these financial statements. 15 ACADEMY FUNDS TRUST Statement of Assets and Liabilities May 31, 2014 (Unaudited) Innovator Matrix Income® Fund Assets: Investments, at value* $ Receivable for fund shares sold Dividends, interest and other receivables Prepaid expenses Total Assets Liabilities: Payable for fund shares redeemed Dividend withholding tax payable Distribution payable Payable to Adviser Payable to Trustees Accrued 12b-1 fees – Class A Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Undistributed net investment loss ) Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Class A: Net Assets Shares of beneficial interest outstanding (unlimited shares without par value authorized) Net asset value price per share $ Maximum offering price per share(1) $ Class I: Net Assets Shares of beneficial interest outstanding (unlimited shares without par value authorized) Net asset value price per share $ * Cost of investments $ Includes a sales load of 5.75% (see Note 7). The accompanying notes are an integral part of these financial statements. 16 ACADEMY FUNDS TRUST Statement of Operations For the Period Ended May 31, 2014 (Unaudited)* Innovator Matrix Income® Fund Investment Income: Dividends $ Interest Expenses: Investment advisory fee Professional fees Administration fee Fund accounting fees Transfer agent fees and expenses 12b-1 fees – Class A Trustee fees and expenses Printing and mailing expense Custody fees Insurance expense Registration fees Other expenses Total expenses before expense limitation Less:Advisory fees waived ) Net expenses Net Investment Income Realized and Unrealized Gain/(Loss): Net realized loss on investments ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ * The period ended May 31, 2014 consists of five months due to the Fund’s fiscal year end change. See Footnote 1. The accompanying notes are an integral part of these financial statements. 17 ACADEMY FUNDS TRUST Statement of Changes in Net Assets Innovator Matrix Income® Fund Period Ended Year Ended May 31, 2014(1) December 31, 2013 (Unaudited) Operations: Net investment income $ $ Net realized loss on investments ) ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and distributions to shareholders: Net investment income – Class A ) ) Net investment income – Class I ) ) Net realized gains – Class A — ) Net realized gains – Class I — ) Total dividends and distributions ) ) Fund Share Transactions: Class A Shares Proceeds from shares sold Shares issued to holders in reinvestment of dividends Cost of shares redeemed* ) ) Net increase in net assets from capital share transactions Class I Shares Proceeds from shares sold — Shares issued to holders in reinvestment of dividends Cost of shares redeemed — — Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period End of period** $ $ * Net of redemption fees of $ $ ** Including undistributed net investment loss of $ ) $ ) The accompanying notes are an integral part of these financial statements. 18 ACADEMY FUNDS TRUST Statement of Changes in Net Assets (Continued) Innovator Matrix Income® Fund Period Ended Year Ended May 31, 2014(1) December 31, 2013 (Unaudited) Change in Shares Outstanding: Class A Shares sold Shares issued to holders in reinvestment of dividends Shares redeemed ) ) Net increase Class I Shares sold — Shares issued to holders in reinvestment of dividends Shares redeemed — — Net increase The period ended May 31, 2014 consists of five months due to the Fund’s fiscal year end change. See Footnote 1. The accompanying notes are an integral part of these financial statements. 19 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Financial Highlights CLASS A From January 31, 2012 Period Ended Year Ended (Inception Date) to May 31, December 31, December 31, (Unaudited) Per share operating performance (For a share outstanding throughout each period) Net asset value, beginning of period $ $ $ Operations: Net investment income Net realized and unrealized gain/(loss) ) Total from investment operations Dividends and distributions to shareholders: Dividends from net investment income ) ) ) Distributions from net realized gains — ) — Total dividends and distributions ) ) ) Change in net asset value for the period ) Redemption fees per share Net asset value, end of period $ $ $ Total return(4) % % %(2) Ratios/supplemental data Net assets, end of period (000) $ $ $ Ratio of net expenses to average net assets: Before expense limitation arrangement(5) %(1) % %(1) After expense limitation arrangement(5) %(1) % %(1) Ratio of net investment income/(loss) to average net assets: Before expense limitation arrangement(5) %(1) % %(1) After expense limitation arrangement(5) %(1) % %(1) Portfolio turnover rate 9
